Case 2:19-CV-09659-L|\/|A-D|\/|D roument 1-2 Filed 04/22/19 Page 1 of 68

MEMORANDUM OF LAW: CLAIM #6

 

Case 2:19-CV-09659-L|\/|A-D|\/|D roument 1-2 Filed 04/22/19 Page 2 of 68

SUMMARY OF ARGUMENT # 6

 

Petitioner argues that the conviction was obtained as the resuit of evidence
that is insufficient to persuade a properly instructed, reasonable jury of his guilt
beyond a reasonable doubt Petitioner’s conviction was based on less than proof
beyond a reasonable doubt of each and every element of the charged crimel
ARGUMENT: .

Assignment of Error #6

Insufficient evidence.

STAEDARD OF BEVIE§I

The responsibility ofjurors, in a trial by jury, is to determine the
sufficiency or insufficiency of evidence presented during preceding in order to
proclaim guilt or innocence of a defendant A guilty verdict shall be rendered only
if the evidence presented during trial is sufficient enough to persuade a properly
instructed, reasonabie jury of the defender’s guilt beyond a reasonable doubt.
rJackson v. yirginia, 443 U.S. 307 119791. In any instance that a defendant‘s
conviction is based on less than proof beyond a reasonable doubt of each and
every element of the charged crime, the court shall set aside the conviction and
sentence, granting an evidentiary hearing to re-exaniine the evidence lui
Winship 397 U.S. 358 119701.

ALMM

Petitioner argues that evidence presented during trial, on behalf of the
State, was not sufficient enough to persuade a properly instructed, reasonable jury
of Petitioner’s guilt Subsequently, Petitioner’s conviction was based on less than

proof beyond a reasonable doubt of each and every element of the charged crime,

Which pertinently states:

Page 42

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 3 of 68

Forcible Rape: Done by force, (of a man)
force (another person) to have sexual

intercourse with him against their will

(cT 1 n.s. 14-,42.1)

Petitioner reenters this claim of (“insufficient evidence ”), which was
originally presented in “direct appeal” by Appellate Attorney Katherine l\/l..

Franks, based solely on the “interest of justice”.

In support of said claim, Petitioner submits the initial report of C. Ben

- [alleged victim], taken by Detective Greg Powell of the New Orleans Police
Department (NOPD). llWithin Detective Powell’s Report, he writes, “ on 01-16-
2012, approxiinately 12:15 p.m., Chanel Ben [alieged victim] called her sister
and informed her that she was kidnaped and she escaped from the men that
kidnaped her”. .Detective Powell responded to the location that C. Ben
advised that she was at. Once Detective Powell arrived at the Iocation, C. Ben
advised him that she went outside as usual, and found an unknown bag on the
front porch behind the flower pot. C. Ben claimed, at that time, three (3)
masked men ran up to the porch, opened the door, and forced her into an
unknown red car, put something over her head, and drove her to an unknown

location. C. Ben stated that after a while, she was able to escape from her

captors and ran to a hotel” pg #6A para. #2 ln. #1 - #10).

After it was discovered that C. Ben was being untruthful, and that she had,
in fact, called a taxi service at approximately 7:45 a.rn. the same morning,
Detective Powell approached C. Ben, and advised her that he had spoken with the
cab driver, whom was later identified as Mr. Elliot Flood. Mr. Ffood informed

Page #43

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 4 of 68

Detective Powell that lie picked up a young lady from 3801 Lennox Blvd. Mr.
Flood said that the young lady went on to say that she was going to 1326 Hickory
Street, Slidell, La., and informed him that she was a student at Dillard University
and she worked at the Oakwood Mall. Mr. Flood said that he asked C. Ben who
was she intending to pay the fare, which was eighty-five (85) dollars? Mr. Flood
stated that the young lady said she was going to pay with a credit card, which was
later discovered to be stolen from her mother’s purse, and he asked to see some
identificationl Mr Flood said the young lady was already talking to someone on
the phone, and he heard the young lady ask the person on the phone if they were
going to pay for the cab fare. Mr. Flood said that a few minutes later, a man

approached the cab, payed him the eighty-five (85) dollars cash, and the young

lady got out of the cab (pg. #6A para. #3 ln. #3 - #13).

Detective Powell stated that C. Ben began to cry, then admitted that she
had caught the cab to a man’s house at 1326 Hiclcory Street, in_Slideil, but said,
“ hey did not do anything” (pg. #GA para. #4 ln. #3)‘ ` Detective Powell’s report
was never introduced into trial, written nor oral. In fact, Petitioner submits an
entry within the Supplemental Narrative Report, written and submitted into
evidence by lead detective, Aivin Hotard of the Saint'l`ammany Parish Sheriff’s

Department, which states, “...that a criminal patrol unit had not been

dispatched to take an initial report” (pg. #6B para. #2 ln. #'7 ~ #8)_

Next, Petitioner submits a separate entry within the same Suppleniental
Narrative Report which details one of three versions of the initial interrogation of
Petitioner also written by Detective I~lotard. lt reads, Eaglin [Petitioner} advised

that sometime in the morning on Monday, lanuary 16, 2012, C. Ben -[alleged

Page #44

 

 

Case 2:159-cv-09659-LI\/|A-DI\/|Dl Document 1-2 Filed 04/22/19 Page 5 of 68

victim] arrived at his residence in a cab, which he was forced to pay because C.
Ben [alleged victim], had no money. Upon seeing C. Ben [alleged victim] Eaglin
[Petitioner] asked her to see some identification, because he [Petitioncr] thought
she looked younger than nineteen (19) years old (pg. #6C para. #4 ln #6 - #9).

_ Detective Hotard also stated that, Eaglin [Petitioiier} advised that at no time did

l he and C. Ben [alleged victim] ever engaged in any type of inappropriate or
sexual activities (pg # 6C para. #4 ln. #14 ~ #15). This statement, which
Detective Hotard documented within his investigative report, collaborates with the

statements given to Detective Powell, by C. Ben [alleged victim].

To further support his claim of “insuft"icient evidence”, Petitioner presents
the trial testimony of C. Ben [alleged victim]. A section within the criminal
terminology pertaining to crime of “forcible rape” states, “...tlie act of resisting
would not prevent the rape” (pg. #6D Oxford University Press). During trial,
C. Ben lalleged victim] testified that Petitioner never threatened her in.any
manner, nor did Petitioner display any item that may have been misconstrued or
identified as a weapon C. Ben [alleged victim] also testified that (after) the
alleged incident had occurred, Petitioner exited his residence to greet an elderly
woman and three (3) minor children Both, C. Ben and the elderly woman
testified that Petiticner remained outside for approximately 25 to 30 minutesl
During this time, C. Ben [alleged victim] possessed ample time and opportunity to
exit the residence should she have felt that she was in any form of danger.
Furthen'nore, C Ben [alleged victim] did not make attempts to dial anyone to
extract her from Petitioner’s residence, nor dial 911, despite testifying that she was
in possession of her cellular phone during the entire period of which Petitioner was
outside of the residences over twenty¢f`ive (25) minutes In fact, C Ben [alleged

Page #45

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 6 of 68

victim] stated that she exited Petitioner’s residence and began walking down the
street But, Petitioner caught up to her in his vehicie, asked her to get in so that he
could bring her home, and she entered his vehicle upon her own will (pg. 613 p_ara.

#2 in. #4 - #8).

in reviewing the actions of C. Ben, in conjunction with all of the various
inconsistent statements given to two (2) separate law enforcement agencies, it is
clear that less than proof beyond a reasonable doubt of each and every element of

the charged crime had been proven by the “State.

C. Ben lntentionality provided a false information regarding her social

- background and age to a social dating website. Although this website permitted
users thirteen years of age or older to join, C. Ben testified that she deliberately
entered an incorrect date of birth (pg. #6F para. #1 ln. # 2 - #3). In fact, should C.
Ben have entered her correct age in the website database, the website would have
activated a default that would have prevented her from viewing Petitioner’s profile
Likewise, Petitiorier would not have been abie to view a profile that may have been
created by the alleged victim. After representing herself untruthfully on the
website, C. Ben made plans to travel to Petitioner’s residence, stole a credit card
and cash money from her mother purse, and solicited a taxi service to transport her
over forty(40) miles to meet Petitioner at his residence, C. Ben and petitioner
exchanged several text messages during the morning of the alleged incident (pg._
LG*). But, once C. Ben arrived at Petitioner’s residence, it was obvious that C.
Ben was not the age that she claimed to be, Petitioner asked her to see come
identification, when she [alleged victim] could not , Petitioner told her that she had

to leave his residence C. Ben gave testimony that she exited Petitioner’s residence

Page #46

 

Case 2:19-CV-09659-L|\/|A-D|\/|D D_ocument 1-2 Filed 04/22/19 Page 7 of 68

without any impediment, and began walking down the street, but claimed that
Petitioner caught up to her in his vehicle, and asked her to get in so that he could
take her home. C. Ben testified that she willing entered the vehicle with Petitioner,
but once Petitioner stopped at a high volume convenience store, she exited vehicle
and ran to an isolated hotei. “Then, c. Ben called her sister and told her that she
had been kidnaped by three (3) masked men. C. Ben was initially questioned by
Defective Greg Powell, of the New Orleans Police Department, and reiterated what
she had told her sister. Eventuaiiy, C. Ben’s mother discovered that C. Ben had
used a taxi service, and informed Defective Powell of the information that she had
learned Even when Detective Powell re-interviewed C. Ben, informing her that he
had spoken to the cab driver, and that the cab driver had offered the address of
which he had dropped C. Ben off to, C. Ben admitted to using the taxi service to go

to a man’s house, but they did not do anything

C. Ben offered testimony, during trial, to the fact that Petitioner never made
any threats towards her, nor did he possess any items that may have been
interpreted as a weapon. C. Ben also testified, during trial, to the fact that
Petitioner exited the residence during the time that she was within the residence,
Petitioner remained outside for approximately twenty-five minutes (25). But C.
Ben did not make any attempts to exit the residence, call her farniiy to extract her
from the residence, or dial 91 i... who would have traced her locationl Also, C. Ben
testified that she eventually exited Petitioner’s residence unrestricted, and began
walking down the street. But, Petitioner caught up to her in his vehicle and asked
her to get in so that he could take her home, she willingly entered the vehicle,
accompanying,the same individual that she would later claim to have raped her.

Once C. Ben did get questioned by a member of law enforcement she began with a

Page #47

 

Case 2:1___9-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 8 of 68

lie of being kidnaped by three (3) masked men. Then, after it was discovered that
C. Ben had in fact, solicited a taxi service to travel to a man’s hoose, she earnestly
' denied that anything had happened (pg. #6A para. #4 ln. #3). Even once she did
admit to having sexual intercourse with a man, C. Ben never made any claims of
being raped, nor did she Say that the man of which she had gone to see, was the

Petitioner.

Also, the Saint Tannnany Parish Crirne Lab did not find any physical
evidence, forensic evidence, or deoxyribonucleic acid to sustain a claim of rape
C. Ben testified that Petitioner did not make any threats towards her at any time.

Also C. Ben testified that she exited Petitioner’s house once she was ready.

The state did not provide any evidence to prove each and every element of
the charged crime. Petitioner’s conviction is based on less than proof beyond a
reasonable doubt of the charged crime. Petitioner filed a motion to Enroll As Co-

Council, in an attempt to provide the aforementioned evidence before the Court,

but Petitioner’s motion was denied (pg. #GG)

Page #48

 

Case 2:18-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 9 of 68

MEMORANDUM OF LAW: CLAIM #7

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 10 of 68

SUMMERY OF ARGUMENT #7

 

Petitioner challenges the moral integrity of the pursuance cf the charges

against him.

ARGUMENT:
Assignment of Error #7

The integrity and morality of the charged crime is challenged due to the /

creditability of the Saint Tammany Parish District Attorney.

STANDARD OF REVIEW

 

ln reviewing the sufficiency of evidence presented by Petitioner, the Court
must decide whether viewing the evidence in the light most favorable to
Petitioner, any rationalrtrier of fact could have found that Petitioner proved the
essential elements of innocents beyond a reasonable doubt Jackson v. Virginia,
443 U.S. 307, 319, 99 S, Ct. 2781, 61 L. Ed. 2d 560, 573 (1979)i State v.
Mitchell, 99-3342 (La 10/17/00), 772 So 2d 78. A trier of fact’s determination as
to the credibility of a witness is a question of fact entitled to great weight, and it’s
determination will not be disturbed unless it is contrary to the evidence State v.
Vessell, 450 So 2d 938 (La 1984). However, where the evidence is so internally
inconsistent or in conflict with the physical evidence, an irrational verdict should
be set aside. State v. Mussall, 523 So. 2d 1305 (La.1988).
Argument #7

Petitioner argues that the integrity of the charges for which he was convicted
and sentenced to serve an eighty (SO) year term of imprisonment without the
benefit of parole, is`subject to challenge due to the creditability of District Attorney
Walter P. Reed. Petitioner was arrested on lanuary 16, 2012, and charged with

Forcible Rape. Petitioner’s bond was set at one-hundred thousand (100,000)

Page #49

 

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 11 of 68

dollars. On the 27"‘ day of January 2012, Petitioner submitted a Motion for
Reduction of Bond, which was not heard by the Court until November 15, 2012.
Petitioner remained in jail writing to ascertain his status, until the District
Attorney’s Office decided to file a Bill of Infonnation on May 3, 2012. Petitioner
was placed on Court Docket for the 26““ day of June 2012, but Petitioner was not
transported from jail. Therefore Court ordered for the matter to be continued to
July 24, 2012. Again, Petitioner was not transported from jail, and the matter being
lon assignment for Felony Arraignment and hearing of Motion for 7 01 Release was
continued to August 6, 2012. On August 6, 2012, Petitioner was finally
transported to court, where he was advised that a Bill of Information had been
filed, and that the court-ordered the Motion for 70i Release be moot At that

y point, Petitioner’s Public Offender, lohn W. Hoque, ill presented Petitioner with a
copy of the Bill of Information. Petitioner makes notice that the Bill of
lnformation is stamped and signed by Head District Attorney, Waiter P. Reed.
But, Petitioner argues that Walter P. Reed, who is currently is the former Headv
District Attorney’s Office, is a convicted felon, which should cause his creditability
to be questioned Petitioner submits documentation which shows that although
Walter P. Reed had not been convicted of felony charges at the time of his
conviction, Waiter P. Reed was under investigation for the same felony charges of

which he was convicted (pg. #7A - #7C).

Petitioner argues that the idea of allowing an individual whom was under
investigation by law enforcement agencies for a substantial period of time, which
subsequently led to multiple felony convictions, to sit in for the Parish of Saint
Tamrnany as the undersigned head of the District Attorney’s Office of the Twenty
Second .l udicial District of Louisiana is severely unethicai. Therefore, Petitioner

Page #50

 

Case 2:19jcV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 12 of 68

respectfully request that the conviction and sentence be sed aside.

Page #51

 

Case 2:19_-cV-09659-L|\/|A-D|\/|D Q_ocument 1-2 Filed 04/22/19 Page 13 of 68

MEMORANDUM ()F LAW: CLAIM #8

 

Case 2:19jcV-09659-L|\/|A-D|\/|D D_ocument 1-2 Filed 04/22/19 Page 14 of 68

SUMMERY OF ARGUMENT #8

 

Petitioner was denied his constitutional rights, as it pertains to the Fourteen
Arnendnient, Sectiori l of the United States Constitution, when State Appointed
Attorneys neglected to introduce evidence into trial that was favorable to

Petitioner’s Defense, which may have created reasonable doubt of guilt to thejury.

ARGUMENT:
Assignment of Error #8

Evidence favorable t`o defense not being introduced into trial - Actual

innocencen

STANDARD OF REVIEW

 

In reviewing the sufficiency of evidence presented by Petitioner, the Court
must decide whether viewing the evidence in the light most favorable to Petitioner,
any rational trier of fact could have found that Petitioner proved the essential
elements of innocents beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
-307, 319, 99 S Ct. 2781, 61 L. Ed. 2d 560, 573 (1979): State v. Mitchell, 99-
3342 (La 10/17/00), 772 So 2d 78. A trier of fact’s determination as to the
credibility of a witness is a question of fact entitled_to great weight, and it’s
determination will not be disturbed unless it is contrary to the evidence. State v.
Vessell, 450 So 2d 938 (La 1984). However, where the evidence is so internally
inconsistent or in conflict with the physical evidence, an irrational verdict should
be set aside. State v. Mussall, 523 So 2d 1305 (La.1988). Petitioner is actually
innocent of committing the_charged crime; hence his procedural default cannot be
used to deny him right to have his habeas claim heard on the merits. Schlup v.

Deio, 513 U.s. 293 (1995).

Page #52

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 15 of 68

A_rgiM

On January 17, 2012, Petitioner was arrested and charged with Forcible
Rape against C. Ben. Petitioner and C. Ben met on a social networking website
referred to as “Tagged”. C. Ben, Although thirteen (13) years'of age, represented
herself as a nineteen (19) year old female. Petitioner and C. Ben communicated
through e~niails and text messages for several days, until January 15, 2012, in

which C Ben made plans to travel to Petitioner’s residence the following day.

The New Orleans Police Departrnent (NOPD) reported that, on i\/londay,
January 16, 2012 at about 9:09 a.m. Officer Derrick Banks {NOPD) was dispatched
to investigate a signal y_ZIJ , relative to a missing/runaway juvenile at 3801 Lennox

Bivd. (alleged victim’s residence) (na. #SA nara. #1 ln. #1 - #21.

Upon arrival, the officer met with reporting person, Edna Ben, who was the
mother of the missing runaway juvenile. Edna Ben advised that at approximately
S:OOa.m.., C. Ben informed her that she wanted to start jogging.- Edna Ben stated
that alter a few minutes later, she heard a vehicle horn blow and the front boor of
her residence opened Edna Ben stated that she looked out her window and notice
that the vehicle was gone, and C. Ben was no where in sight. Edna Ben said that
she drove around looking for C,. Ben, but did not locate lier. Edna Ben notified

police, advising them that she continued to try and reach C. Ben on her mobile

phone, but there was no reply (pg. #BA para. #2 ln. `#1 - #8).

Within the report of the First Responder, Detective Greg Powell of the New
Orleans Police Department (NOPD), it states that on .lanuary 16, 2012, at
approximately 12:15 p.rn., C. Ben called her sister and informed her that she had
been kidnaped by three (3) masked men, but somehow she managed to escape. C.

Page #53

 

Case 2:19_;_cV-09659-L|\/|A-D|\/|D -D_ocument 1-2 Filed 04/22/19 Page 16 of 68

Ben also told her sister that she Was at a hotel located at 7001 Bullard Avenue in

New Orleans. C. Ben’s sister in turn notified police, whom traveled to the location

C. Ben specified (pg. #BB para. #2 ln. #1 - #10).

Detective Powell arrived on scene, and began questioning C. Ben. C. Ben
reiterated the same version of events that she told her sister. But as Detective
Powell questioned C. Ben, her mother examined her mobile phone and advised that
she discovered a phone number belonging to a taxi service Detective Powell
contacted the taxi service and spoke to Elliot Fiood (cab #146), who advised that
he picked up C. Ben and drove her to 1326 Hickory Street in Slidell, Louisiana.
Detective I-Iotard approached C. Ben with this information C.r Ben admitted that
she had taken a taxi to a man’s house but nothing happened. Detective Powell
continued questioning C,. Ben in the presence of her mother. Eventually, C. Ben
began to cry, and informed her mother that she had sex with a man who she
“would not or'did not_want to identify”. Edna Ben then transfer C. Ben to
Children’s»I-Iospital for evaluation (pg. #BB para. #4 ln`. El ~ #6).

At this point, the Saint Tamrnany Parish Sheriffs Departinent was notified
Detective Alvin Hotard and Detective Rachael Smith, both of the Saint Tammany
Parish Sheriff’s Department arrived at the children’s Hospital and began
conducting interviews During the interview with C. Ben, Detective Hotard and
Srnith documented that C, Ben advised them that she had traveled to petitioner’s
residence on January 16, 2012. At some point, Petitioner forced himself onto her.

-D_uring the act a vehicle pulled into Petitioner’s driveway. Petitioner went outside
to great an elderly woman and three (3) minor children C. Ben claimed that she

attempted to dress, but before she would tinish, Petitioner returned inside of the

Page #54

 

Case 2:19”-cV-09659-L|\/|A-D|\/|D D_o_cument 1-2 Filed 04/22/19 Page 17 of 68

residence and forced himself on her again. Eventuaiiy, she exited the residence
and began walking down the street. C. Ben claimed that Petitioner got into his
vehicle, caught up to herj and asked her to get inside so that he could bring her
horne. C. Ben entered the vehicle, but once Petitioner stopped at a convenience
store in New Orleans, she exited the vehicle and ran to a nearby hotel, where she
called her mother (_pg. ESC para. #5 ln. #4 - #14) (pg. #SI) para. #1 ~ #2 ln. #1 ~

#4 &#1 -#10).

Petitioner argues that the entire narrative written by the Saint Tammany
Parish Sheriff’s Departrnent is false, and the charges against him are invalid In
support of a claim to “aetual innocence” Petitioner offers the following evidence
before the Court. First, in reviewing the report written by Detective Greg Powell
of the New Orleans Poiice Department (NOPD), who was the first member of law
enforcement to come into contact with C. Ben, it shows that C,. Ben made several
provision to ensure that she accomplished exactly what she intended to do on
January 16, 2012. C. Ben entered her mother’s bedroom early that morning, not to
ask for permission to go jogging, but to make sure that her mother was still in bed.
lWithin the Modus Operandi printed by NOPD, it reads that, “shortly after C. Ben
exited her mother’s bedroom, Edna Ben heard a vehicle horn blow, and the
front door of her residence open”. When Edna Ben looked out of her window,
C. Ben was no where to be found. This statement suggest that C, Ben had
previously called the taxi service and packed a bag prior to entering her mother’s
bedroom (pg. #SA para. #2 ln. #1 - #8). NOPD reported that C. Ben called her
sister at approximately 12115 p.m., same date, and informed her that she had been
kidnaped by three (3) masked men but managed to escape. Once law enforcement
arrived, C. Ben offered the same story. Although it was discovered that her

Page #55

 

Case 2:19;cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 18 of 68

statements were false, C. Ben rehised to offer Petitioner’s name as the man she
traveled to meet. Dcspite having Petitioner’s name, address, phone umber, and
picture inside of her mobile phone, C. Ben did not mention Petitioner’s name or the

word “Ra e”. The re ort written b Detective Powell, was not introduced at trial
P P » )’

(pg. #SB para. #4 ln. # l - §6).

Within the interview of C. Ben taken by Detective l-lotard of the Saint
Tammany Parish Sheriff`s Department, Detective Hotard documents several
statements, assumed to be that of C. Ben’s that are questionable, and favors
Petitioner’s argumentl C. Ben testified during trial, that during the time of the
alleged incident, Petitioner exited his residence, and remained outside speaking
with an elderly woman and three (3) minor children for approximately twenty (20)
minutes During trial, C. Ben and the older woman testified to that fact (pg. #SC
para. #5 ln. # 11 - #14). C. Ben did not make any attempts to exit the residence,
Although C. Ben testified to having her mobile phone in her possession throughout
the entire time Petitioner remained outside, she did not attempt to call 911 or her

family to extract her from Petitioner’s residence

Detective Hotard also documented C. Ben stating, “subsequently, she
exited Petitioner’s residence and began walking down the street. Petitioner
caught up with her in his vehicle and asked her to get in so that he could bring
her home, and she got into the vehicle”. But, law enforcement neglected to
question C. Ben as to why would she get into a vehicle freely with an individual

that she claimed just committed “Rape” against her (pg.` SD para. #2 ln. #4 - #6).

In continued support of this claim, petitioner presents three separate entries
within the Narrative Report written by Detective Alvin Hotard of the Saint

Page #56

 

Case 2:18-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 19 of 68

Tammany Parish Sheriff’ s Department, which describes three (3i completely
different versions of the initial interrogation of Petitioner, done by Detective
Hotard. In the first version, its reads, “After being advised of his Rights per
Miranda. Kee'fer [Petitionerl provided Detective Hotard with a short account
of what occurred at 1326 Hickory St. {Petitioner’s Residence) on January 16,,
2012. Detective Hotard found Keefer’s statement to be supportive of what the

victim reported, acknowledging that she was present at his residence with him

on said date. Keefer refused to answer any questions relative to having sexual
intercourse with the victim stating “that he had been down this road before and
wanted an attorney”. Keefer was subsequently charge accordingly per the issued
arrest warrant for the offense of forcible rape. Keefer was then transported to the

Saint Tammany Parish Jail by uniform personnel and booked according (pg. SE

para. #7111. #1 - #7).

But in the second version it reads, “After being advised of his nghts per
Miranda, Keefer Eaglin |Petitioner| provided Detective Hotard with a short
account of what occurred at 1326 Hickory St. On 131/l 6/2012. Detective
_Hotard found §eefei;’s statements to be supportive of what the victim
reported. K`eefer was subsequently charged accordingly per the issued arrest
warrant for the offense of forcible rape. Keefer was then transported to the
St. Tammany Parish Jail by uniform personnel and booked accordingly” (pg._
#8F para. #5 ln. #l - #6). ln comparison, these two version are identical... except
for the omission ofPetitioner’s request for an attorney The fact these entries are
so similar on two entirely different documents suggest that the missing lines were

` omitted intentionally

Page #5'7

 

Case 2:18__-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 20 of 68

Within the same report, Detective Hotard documents an entirely different
third version of his initial interrogation of Petitioner. lt reads, “Eaglin [Petitioner]
advised that he met C. Ben through a website called, “Tagged” and according
to her profile, she was nineteen (19) years old. Upon meeting each other they
chatted on line for three or four days, until Sunday January 15, 2012 when
they spoke over the phone,. Eaglin advised that during the conversation, they
planned to meet at Eaglin’s residence the following day, Monday, January 16,
2012 and C. Ben advised she would drive thcrc. Eaglin advised that sometime
in the morning on Monday, January 16, 2012, C. Ben arrived in a cab, which
he was forced to pay for because C. Ben had no money. Upon seeing C. Ben,
Eaglin asked her to see some identification, because he thought she looked
younger than nineteen (19) years old. When C. Ben could not provide any
identification, Eaglin told her to get into his car because he was going to take
her back horne to the West back of New Orleans. Upon driving there on
Interstate 10, Eaglin advised he stopped at a gas station, and during that time,
C. Ben ran off, but he did not know where C. Ben ran off to. li.aglin than
drove back home. Eaglin advised that at no time did he and Ben ever engage
in any type of inappropriate or sexual activities”. This particular entry displays
a date of 02/15/20l2, approximately an entire month after the day in question, but

offers a significantly different version of the interrogation conducted by Detective

Hotard (pg. #SG para. #4 ln. #1 - §15.

Detective Hotard’s inconsistencies continues throughout his entire reportl
At one point, Detective Hotard quotes C. Ben as stating, “Once Keefer
[Petitioner] stopped raping the victim, she subsequently got dress and told him

her real age (pg. BH para. #3 ln. #4 - #5). But within the same report, Detective

Page #58

 

Case 2:19-_cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 21 of 68

Hotard writes, “C. Ben advised that at no time did she tell Keefer [Petitioner}
how old she was, or did they ever discuss age” (pg. #SD para. #3 ln. #1 - #2).
Detective Hotard also provides several conflicting versions of C._ Ben’s actions.
Within the first entry provided by Petitioner, Detective Hotard Writes, “Once in
the vehicle, Keefer [Petitioner] drove to a gas station in New Orleans East, at
which time the victim exited the vehicle and ran to a local hotel, where she
called her mother and sister, who called the police” tpg. #SH para.' #3 ln. #8).
111 the following entry, Detective Hotard interviews Lisa Lupin, RN at

Children’s Hospital, quoting her as stating, C. Ben had called 911 and her
mother from a hotel in New Orleans East and advised that she had been

Kidnaped and raped in Slidell, Louisiana (p_g. 81 para. #6 ln. #1 - #5).

in harther support of Petitioner’s claim of actual innocence, Petitioner offers

documentation pertaining to Edna Ben, the mother of C. Ben, First, Petitioner offer
the Written report of Detective Greg Powell of the NOPD. In it’s first paragraph, it
reads, on UI/l6/20l2 at approximately 9:45 a.m., the reporting person, Edna Ben,
reported her daughter, C. Ben missing or as _a runaway (pg. #SB para. #1 ln. #! ~
B). But, in the Written report of Detective Alvin Hotard of the Saint Tarnmany
Parish Sheriff's Departrnent, it reads, “E. Ben stated that on the morning of
Monday, January 16, 2012, at approximately 7:50 aim., she heard the front
door of her house open and close, and realized that her daughter, C. Ben had
left the residence” (pg. #SD para. #5 ln. #1 ~ #3). These two statements would
imply that Edna Ben vvaited almost two (2) full hour to contact police in regards to

her thirteen (13) year old missing or runaway daughter in the city of New_ Orleans.
Furtherrnore, Petitioner claims that although he did know of Edna Ben, she

Page #59

 

Case 2:19-cV-09659-L|\/|A-D|\/|D D_ocument 1-2 Filed 04/22/19 Page 22 of 68

was well aware of him. In support of this statement, petitioner offer an entry within

. Detective Hotard’s report that narrates his interview with EdnaBen. Detective
Hotard writes, “At the conclusion of the interview with C. Ben, the detective
relocated to the second floor waiting room where Edna Ben was located. Upon
their arrival to the waiting room, the detectives introduced themselves to Edna
Ben and explained their presence to her (pg. EBD para. #4 ln. #1 - #5 , this
implies two distinctive facts. First, the Saint Tamrnany Parish Sheriff`s
Department questioned a thirteen (13) year old female with consent or
acknowledgment of her parental guardian Second, that prior to their questioning,
C. Ben had not made any claims of being raped... giving cause to the detectives
need to explain their presence During their interview with Edna Ben, the detective
asked her “if she had ever heard of an individual named “Keefer”. Edna Ben
then advised that she thought “Keefer” was a nineteen (19).year old black
male and that she had seen his picture on a computer website called “'I`agged”.

-Edna Ben Further stated that “C. Ben had “Keefer” contact information in_her
phone along with a picture of him” (pg. #SJ para. #3 ln. #1 ~ #5). This
statement made by Edna Ben verifies that she was aware of her thirteen (13) year
old daughter soliciting men that she knew to be older,than herself and aided in her
actions by not notifying law enforcement In fact a family member of C. Ben
called Petitioner’s mobile phone at approximately 8:00 p.m. on the day in question
stating that “all of this can go away, but its up to you,” and hung up the phone
This call being placed to Petitioner’s phone is evident within Petitioner`s mobile
phone log (pg. lESK ln.Ell). Petitioner made an attempt to call the unfamiliar

phone number back, but the call went unanswered (pg. #BL ln. #5).

Finally, Petitioner argues that the actions, of which the State claims that

Page #66

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 23 of 68

Petitioner performed during the alleged commission of the crime was physically
impossible for Petitioner to conduct ln support of this statement, Petitioner
provided medical records and documentation, belonging to Petitioner, which dates
from July 14, 2010 to March 3, 2012. This documentation offers written
commentary and ultrasound imaging proves that Petitioner was legally bind before,
during, and after the day in question. Petitioner suffers with retinal detachment and
giauconia as a result of Type l (Insulin Dependent) diabetes, which he was
diagnosed with since Aprii 5, 1998 (pg. #SM - #SZ). Therefore, it is
incomprehensible to believe C. Ben’s statement of Petitioner operating a motor
vehicle to drive her in excess of forty (40) miles over a congested interstate to a

hotei.

In Fact, Petitioner was schedule of eye surgery on Thursday, January 19,
2012, two (2) days after his arrest. in addition, Petitioner offers medical
documentation from Vera Williams, APRN at Bogalusa Medical Center, which
explains through commentary and diagrams, that Petitioner did not have any
feeling in either of his feet (M. This document displays the date of
December l3, 2011, approximately one (l) month prior to Petitioner’s arrest. This
documentation discredits the claim of Petitioner driving over forty (40) miles on a
congested interstate that was claimed by the State and C. Ben. -During trial,
Petitioner wore coverings over each of his eyes and C, Ben testified that petitioner
had made her aware of his vision impairment prior of her traveling to Petitioner’s
residencel ln reviewing the medical documentation provided by Petitioner, it is
obvious that Petitioner was physically unable to preforrn the actions claimed by the

State.

Page #61

 

Case 2:197-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 24 of 68

In reviewing the entirety of the evidence provided by Petitioner, it is clear

 

'to see and understand that validity is given to Petitioner’s claim of “actual
innocencei’, and should not be ignored C. Ben represented herself as a nineteen
(19) year old female on a social networking website with the intentions of luring
older men. Had C. Ben entered her correct age, the website would not have
allowed either C. Ben, norPetitioner to view each other profile page. As stipulated
on page # 1 paragraph #§, of the “Terms of Service” booklet of the “Tagged”
website (pg. #SAA para. #2 ln. #2 - #3). Once C. Ben’s plans to “leave home”
failed to go accordingly, she began constructing lie after lie in an effort to avoid
punishment from a mother whom she labeled as “strict”; During trial procedure, C.
Ben’s mother, Edna Ben admitted to having knowledge of Petitioner (pgj§_.l_
para. #3 ln. #1 - #5 , but never notified police, suggesting that Edna Ben was
aiding in her daughter’s behavior. Once C. Ben was interviewed by officers from
the Saint Tamrnany Parish Sheriff’s Department without acknowledgment,
awareness, or consent of her parental guardian, and did not have any other

n convincing stories to tell, the claim of ”Rape” developedl The report taken by first
responder, Detective Greg Powell of the New Orleans Police Departrnent, was
deliberately omitted from the investigation intentionally, allowing Saint Tammany

Parish Officers to orchestrate a frivolous investigation to ensure Petitioner
conviction But, Detectives from Saint Tammany Parish _was not aware of
Petitioner’s physical conditions until the starting day of trial. The fact is, Petitioner
was physically unable to perform the actions claimed by the State.

This fact, in compilation of all the evidence provided gives validity to Petitioner’s
claim of “actlial innocent”. The evidence provided reflects that the allegations

made by C. Ben are falsc, and her statement were intentionally and precisely

Page #62

 

Case 2:19-cV-09659-L|\/|A-D|\/|D [_)ocument 1-2 Filed 04/22/19 Page 25 of 68

orchestrated to obtain a faise conviction of Petitioner.

Detective Hotard also quotes Edna Ben as stating that “later in the
afternoon around 2200 p.m., Edna Ben received a phone call from C. Ben.
During the conversation, C. Ben advised that she was at a hotel in New
Orleans East, and had been kidnaped” (og. #81) nara. #6 ln. #1 - #3). But,
according to Detective Powell’s report, and New Orleans Police Department
Dispatch, C. Be`n called her sister at approximately 12:15 p.m., same day (pg&
para. #2 ln. #1). In addition, Detective Hotard quotes Lisa Lupin, RN, at the
Children’s Hospital as stating, “C. Ben had been brought to the hospital at
approximately 2:00 p.m. by her mother, Edna Ben (pg. #81 para. #6 ln. #1 -

d;i)-

Also, supporting the claim of “actual innocense”, Petitioner submits the
evidence receipts of items taken from Petitioner’s and his person. In reviewing
Detective Hotard’s report, Detective Hotard documented C. Ben stating that “Oncc
her clothes were off, Keei`er began “raping” her, forcefully putting his penis
into her vagina against her will”. C. Ben claimed that this incident occurred on
Petitioner’s bed. As indicated on the evidence receipts provided by Petitioner,
Saint Tammany Parish Law Enforcernent confiscated the following iterns as they
conducted a search warrant of Petitioner’s residence;

(CL - 1) One (1) eoml`orter - color : grey

(CL - 2) Two (2) pillow cases

(CL - 3) One (1) comforter - color : brown

(CL - 4) Two (2) pillow cases

(CL - 5) One (1) Fitted sheet - color : red

(CL - 6) One (1) pair of sweat pants - color : grey
(CL - 7) One (1) tank top - color : brown

(CL - 8) One (1) baseball cap ~ color : brown
(pg. #BBB)

Page #63

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 26 of 68

All of these items went through analyaation for C. Ben’s DNA, but each
item returned negative for C. Ben’s DNA. These items also returned negative
resuits to any fibers from C. Ben’s clothing, suggesting that C. Ben was never on
Petitioner’s bed. Detectives also did not locate any of C. Ben’s DNA on
Petitioner’s person. In fact, the only evidence of DNA presented during trial, was a
“minor” trace of Petitioner’s DNA located on a sample of C, Ben pubic hair. But,
C. Ben admitted in trial, that she had used Petitioner’s bathroom The DNA
analysis called by the State, stipulated to be an expert in her field of study, gave
testimony acknowledging that C. Ben may have acquired this “mino r” trace of
Petitioner’s DNA by simply sitting on the toiiet bowl of Petitioner’s residencel
Petitioner submitted-a Motion into the Twenty-Second (22"'*)..ludicial District
.Court, requesting to Enroll as Co-Counsel, so that he couid present the

aforementioned facts before the court, but said motion wad denied by the Court

(pg. #scc).

Page #64

 

Case 2:18-cv-OQ659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 27 of 68

SUPPLEMENTAL BRIEF

 

."A`_"

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2

Filed 04/22/19 Page 28 of 68

M
' l.) Memorandum of Law for Ciaim #?. ...................................................... Pg. 1-3
2.) Memorandurn of Law for Claim #3 ...................................................... Pg. 4-5
3.) Memoranciurn of Law for Clairn #4 ...................................................... Pg. 6-8
4.) Mernorandum of Law for Clairn #5 ...................................................... Pg. 9-10
5.) Memorandum ofLaw for Clairn #6 ............. - ............. ................ Pg. ll-lB
l 6.) l\/iemorandum ofLaw for Claim #8 ...................................................... Pg. 14-17
' . iii
Prayer ..................................................... - ...................................................... Pg. tS
,t

 

".d`\»

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 29 of 68

SUPPLEMENTAL BRIEF: CLAIM #2

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 30 of 68

SUPPLEMENTAL enter FoR_ t_:_t.gr_u__:;'

Petitioner argues that his constitutional rights_ as it per~
taihs to Section 2 of the La. Consta. and the Fifth Amendment of
the United States Consti‘l:ut:ionl was violated when Petitioner was
convicted upon the use of physical and mental coercion. Merit
is created to Petitioner‘s claim upon viewing the documented
facts obtained throughout the course of the investigation.

First, C Ben [alleged victim report that she had been kid-
napped by three (3) masked men, had a bag put over her head,
thrown into a red car, and driven to an unknown location. (Ref.
Pg.#ZG Para.#Z Ln.#?-lO) during the same moment oi‘huestioning,
C Ben changed her initial statement, and told police that she
had in fact,bused a cab service to transport her to a man’s
house at 1326 Hickory Street, in Slidell, Louisiana, but they iii
did not do anything."_(Ref. Pg. #ZG Para.#4 Ln.#3) Oily minutes
later, during the same moment of questioning, C Ben changed her
statement once more, statdng "that she did have sex with the
man, whom she did not or would not identify.'(Ref. Pg.#ZG Para.
#4 Ln.#a~a P€R) In comparison to the several conflicting state~
monte given by C Benl Detective Alvin Hotand,©f the Saint Tammany
Parish Sheriff's Department, quotes Petitioner as sthting, "at no

time did he and Ben ever engage in any type of inappropriate sex-

ual behivity.“ Ref Pg.#ZF Para.#4 Ln.#14-15 PCR) ns noticed,this

statement is consistent with the initial statement made by C Ben,

that was documented by Detective Greg Powell 0f the New Orleans

_POlice Department (NOPD), whom was the member of law enforcement

to come into contact with C Ben. Petitioner also makes notice
that C Ben had still not made any allegations being threatened,
harmed, or raped during the entire interview with Detective
Powell.

In Saint Tammany Parish Departments second documented version
of Petitioner's initial interview, Detective Hotard clearly docu~
ments that Petitioner maintained his position of innocence by
stating, “Keefer [Petitioner[ refused to answer any questions
relative to having sexual intercourse with the victim...(Ref. Pg.

#BE Para.#? Ln. @3-4 PCR) In fact, the allegation of rape was

CD

 

\

Case 2:19-CV-09659-'L|\/|A-D|\/|D roument 1-2 Filed 04/22/19 Page 31 of 68

not introduced until Detective Alvin Hotard and Detective Rachel
Smith, also of the Saint Tammany Parish Sheriff'erepartment inter~
Viewed C Ben in the hospital room, without the presence of a par-
ent, guardian, or parental figure present. This fact is evident
within the investigative report written an d submitted into
evidence by Detective Hotard, which states, "At the conclusion
of_the interview with C Ben, the detectives relocated to the
second floor waiting room {from ground level] to where Edna Ben
[alleged victim‘s mother] was located. (Ref. Pg.#BD Para.#4 Ln.

#1-5 PCR) it continues to state that, "upon there arrival to the

 

waiting room, the detectives introduced themselves th Edna Ben
and explained their presence to her. (Ref. Pg.#BD Para.#4 Lnl#Z-d

PCR) This statement would suggest that Edna Ben was aware of any

‘ allegations of rape at this point. lt is also suggested that the

two detectives not only used'this moment of opportunity to formu~
late the narrative:of~rape with C Ben, but that C Ben cooperated
with this narrative as an effort to avoid punishment from her
mother, whom she [C Ben] described as being a llmean Person‘l during
her trial testimony.

Furthermore.merit is offered to Petitioner's claim of
coercion in reviewing each piece of medical documen€ation pro-
vide by Petitioner. These documents are furnished by several
different-medical institutions, Including: Ochsner Optometry
Clinic, Louisiana State University Medical Clinic, and The lnternal
Medical Association.of New Orleans. Each document provided ex-
plains that: l.)Petitioner suffered from glaucoma and detachment
of the retina in both eyes (Ref. Pg.#2I-2Zl) ; and Z.) that Pet-
itioner had been diagnosed with lack of sensation in the bottom
of both feet as of 12/13/11, which was approximately one (l)
exact month prior to the day in question. (Ref. Pg.#4Z PCR)
Petitioner brings the Court's attention to the dates indicated
on each of_these documents, which dates as far back as O?/l4/12
and continued long after Petitioner's arrest. Therefore, it
would have been impossible for Petitioner to perform the actions

of operating a motor vehicle and driving over forty {40) miles

across a dense interstate, as C Ben had claimed. In fact, C Ben

@

 

.V‘.\'

Case 2:19-CV-O_9659-L|\/|A-D|\/|D roument 1-2 Filed 04/22/19 Page 32 of 68

testified that she was aware of Petitioner's vision impairment dur~
ing her trial testimony.
Finally, Petitioner submits a copy of an evidence receipt,

which was introduced into trial proceeding by the State. This

receipt offers a list of items that were supposedly seized from

Petitioner's residence on the 16 day of Januarv 2012. But in
reviewing all the evidence provided,it is clear to conclude that
this too would be considered impossible to have taken place, due
to the fact'that law enforcement did not come into contact with
Petitioner until the 17th day of january 2012, at approximately
2:00 am. Petitioner suggest that this error was made as Detective
Hotard attempted to "cover-up" the many undocumented visits that
he and other members of the Saint Tammany Parish Sheriff‘s Depart-
ment to Petitioner's residence, conducting threats of violence

and removal of Petitioner's son from the household.

In viewing each of these facts that Petitioner has provided
to the Curt, more than enough merit is proclaimed to support Pet-
itioner's claim of coerced testimony Therefore Petitioner
humbly request that the grants relief to Petitioner's applica-

tiOnl

 

.`A.`_

Case 2:19-CV-09659-LMA-DMD Document 1-2 Filed 04/22/19 Page 33 of 68

SUPPLEMENTAL BRIEF: CLAIM #3

l'¢!

 

' ~¢"-

Case 2:19-CV-09659-L|\/|A-D|\/|D roument 1-2 Filed 04/22/19 Page 34 of 68

SUPPLEMENTAL BRIEF FOR CLAIM #3

ln Claim #3, Petitioner argues that his constitutional rights,
as it pertains to Section 18 of the La. Consta. and the Eighth
Amendment of the United States Constitution, was violated when
excessive bail was placed upon Petitioner by a judge within the
Twenty- Second (22) Judicial District, whom was not the trial ///
judge assigned to Petitioner‘s case. As stated in the original
memorandum to Claim #3, Petitioner‘s bond amount was originally
set at one»hundred thousand (100,000) dollars. On Monday. August
5, 2013, approximately (19) month after the date Petitioner was
charged, and (13) days prior to the completion of Pgiitioner's
imposed probation revocation sentence, Petitioner's bond amount

was significantly increased from the Original amount to five-

_.hundred thousand (500,000) dollars, by Judge William J. Burris.

No just cause was_ever provided to Petitioner or Defense Cousel

to explain the reasoning for the increase. The La. Const. Section
18 and the Eighth Amendment to the United States Constitution prod
hibits the sanction of excessive bail. A similar issue was address-
ed State v Nance, 315 So. 2d. 695,698 (La. 1975), of which a North
Dakota resident was charged with a crime of violence that carried
a potential.term of ninety“ nine (99) years of inca#ceration.
Nance's bail had been reduced significantly, but counsel urged
that it was still too high. Citing C.CR. P. Art 317, the review-
ing found no abuse of discretion on the part of the trial judge

in denying the further reduction of Nance‘s Bail amount. Petit~
ioner submitted an Application For The Reduction Of BOnd on the
27th day of January 2012which was filed by_the 22nd Judicial

Court on the 27th day of January 2012. (ref. Pg.#BB PCR) A

Notice of Assignment was mailed to Petitioner indicating the

3rd day of February as the date for this hearing to be held (Ref.
Pg.#3C PCR) Not only was Petitioner not transported to court on
that day, but the hearing never took place. ln fact the hearing
was delayed for approximately nineteen (19) months. Eventually,`
the application was addressed by the Court on the 18th day of
November 2013, approximately three (3) days before the beginning

date of trial. At this time, Petitioner had not been informed

 

".4\_

Case 2:19-CV-_09659-L|\/|A-D|\/|D D_ocument 1-2 Filed 04/22/19 Page 35 of 68

that the bond amount had been increased. But, on this date, De-
fense Counsel withdrew the motion. In_the State's response to
Petitioner‘s Post-Conviction Application, The State admits that
the record is not clear as to why the increase was requested, or
whom had initiated the request (Ref. Pg.#5 Para.#B Ln.#l-l2, Pg$BG
Para;$l Ln.#l of State's Response), but claims that regardless of
the bond amount, Petitioner could not have bonded out until Pet-
itioner‘s revocation sentence was completed. Records show that

Petitioner's revocation sentence was completed on August 24,2013,

l
which made.Petitioner eligible for bond. The Court'iailed to

‘Petitioner and Defense Counsel of the bond increase, or it's

reason. Section 13 of the La. Consta. and the Sixth Amendment

of the United States Constitution grants Petitioner the right to
counsel of his choice. This right was violated by the Court‘s
sudden and unexplained actions of increasing Petitioner's bond
amount. Obviously, the Court was aware that Petitioner would

not be able to secure such increased bond amount so close to the
start of trial because Petitioner had submitted an Application

For Bond Reduction over nineteen (19) months ago. The sudden
increase in the bond amount did not afford Petitionei sufficient
time to acquire counsel of his choice. lt is clear that Honorable
Judge William J. Burris intently abused his discretion in increas-
ing Petitionerls bond amount so drastically and so suddenly.

For the reason listed above, Petitioner humbly request that

his petition for relief be granted.

 

~.u\¢

Case 2:19-CV-09659-L|\/|A-D|\/|D Docurnent 1-2 Filed 04/22/19 Page 36 of 68

SUPPLEMENTAL BRIEF: CLAIM #4

 

CaS€ 22'19-CV-09659-L|\/|A-D|\/|D DOCUm€n'[ 1-2 Filed 04/22/19 Page 37 Of 68

`SUPPLEMENTAL BRIEF FOR CLAIM #4

 

In Claim #4, Petitioner argues that Defence Counsel demonstrat-
ed an ineffectiveness of adequate representation throughout the
trial process. Petitioner intends to present merit to this claim
by outlining the ineffective actions of Trial Counsel.

First, Petitioner was not introduced to his State Appointed
Counsel until the 24th day of JUly 2012. (Ref Pg.#dA PCR) Pet-
itioner was never arraigned on the charges.

Second, Defense Counsel demonstrated a lack of awareness in
regards to prior court proceedings that taken placelbefore trial
defense was assigned to represent Petitioner. Stat: Appointed
Trial Attorney. Olivier Carrire failed to consult with any of the

previously assigned attorneys within the Public Defender's Office

(PDO). This fact is evident when reviewing the Court Mlnutes

_dated November 18y2013, Which quotes Defense COunsel as stating,

"they did not know of the proceedings until Wednesday, November 13,
2013," less than two (2) weeks before the beginning date of trial.
On that same day, instead of requesting a continuance so that he
may be informed of any court proceeding that he was.not aware of,
Mr. Carriere Withdrew Petitioner's Application For Reduction Of
Bond, and proceeded with`a Preliminary Examination that he had
not summoned any witness on behalf of Petitioner. lPetitioner
argues that Defense Counsel‘s lack of awareness regarding these
issues severely hindered Petitioner's defense.

Third, Defense Counsel failed to investigate any of the conflict-
ing issues surrounding the case. (Wiggins v Smith, 539 U.S. 510
(2003) New Orleans Police Department (NOPD) dispatch documented
that C Ben [alleged victim] was located a hotel in New Orleans
East. Defense Counsel did not make any attempts to speak with
any of the employees who were working at the hotel on the day

in question. lConsidering the circumstances; C Ben packing a bag
of clothing; stealing a credit card and cash from her mother's
purse: initially claiming that she had been kidnapped; and then
eventually claiming that she had been raped, it would have been
appropriate for Defense Counsel to at least attempt to question

employees of the hotel to see if perhaps C Ben was with anyone

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 38 of 68

else at the hotel, or if C Ben may have had a room at the hotel.

ALthough C Ben stated that she was present within Petitioner‘s

rresidence at some point on the day in question, C Ben also told

Saint Tammany Parish Detectives that, "Keefer [Petitioner[ subse~
quently let her leave the residence anyway. At that time, C Ben
followed him[Petitioner[ to his car, but walked pass him down the
street. (Ref. Pg.#SE Para.#Z Ln.#5 PCR)

Defense Counsel also failed to summon several potential key
witness that may have been extremely beneficial to Petitioner’s
defense. Defense Counsel did not attempt to summondbetective
Greg Powell, of the NOPD, whom was the first member of law en-
forcement to come into contact with C Ben and conduct an inter-
view with C Ben. Detective Powell was the first individual to
document a statement from C Ben. Petitioner reminds the Court
that C Ben initially reported that she had been kidnapped. Then
C Ben stated that she had traveled to a man's house, but they did
not do anything. 'Then C Ben stated that she did have sex with the

man, but did not or would not identify him. The relevance of

 

summoning Detective Powell speaks to the credibility of the
alleged victim. Without Detective Powell's testimon;, no one

can attest to the method of questioning used by Detective Powell,
which caused C Ben to develop so many different versions of what
actually took place on the morning in question. _This also allow-
ed the Prosecution to enter a "hear-say*l testimonial of Detective
Powell's report in a more favorable manner for the State.

Defense Counsel also failed to Summon Mr. Elliot Flood, whom
was driver of the cab that transported C Ben to Petitioner*s res-
idence on the day in question. Mr. Flood had told Police that C
Ben advised him that she was a nineteen (19) year old college
at Jackson University. Mr. Flood also told Police that C Ben
attempted to pay the cab fare with a credit card that he would
not accept . Again, the relevance of summoning this witness speaks
to the credibility of the alleged victim. lt also demonstrates

the lengths taken by the alleged victim to protect the identity

of Petitioner.

@

 

Case 2:19-CV-09659-L|\/|A-D|\/|D D_ocument 1-2 Filed 04/22/19 Page 39 of 68

Defense Counsel also failed to to summon Trevon Eagiin, Pet-
itioner's thirteen (13) year son, whom was the only other individual
inside of the residence during the time of the alleged incident. On
the morning of Petitioner’s arrest, Detective Hotard interviewed
Trevon. (Ref. Pg.#aJ Para.#l Ln.#l~€ PCR) Petitioner submits a
notarized affidavit, written By Trevon Eaglin, which details his
version of events on the day in duestion. (Supplemental Evid.#l)

Finally, Petitioner argues that Defense Counsel significantly
demonstrated an ineffectiveness of inadequate representation dur-
ing trial, by not presenting factual evidence into Court that may
have exonerated Petitioner. _Within Claims #2, #4, add #S. Peti-
tioner presented medical documentation, which illustrated that
at the time of the alleged incident, Petitioner had been diag-
nosed with glaucoma and retina detachment in both of his eyes.
(Ref. Pg.#aL~aY PCR) These documents also describe that Petite
ioner also suffered from lack of sensation in the bottom of both
of his feet. (Ref. Pg.#dZ 12/13fll) The dates on these documents
are approximately One (l) month prior to the date of the alleged
incident. Therefore, IN alliance with CLaims #2 and #8, it
would have been impossible for Petitioner to perform the actions
claimed by the alleged victim. At the time of trialf Defense
Counsel was in possession of these documents in it's entirety.
The production of these documents, by Trial Counsel, may well
have suggested reasonable doubt as to Petitioner's guilt.

In reviewing all the facts presented by Petitioner, it is
clear that Defense Counsel so utterly failed to defend against
the charges, that the trial was the functional equivalent of a
guilty plea, rendering Counsel's representation presumptively
inadequate. ('U.S. v Chronic, 466 U.S. 648 {1984]) For the
aforementioned reasons, Petitioner humbly request that relief

be granted to this Claim.

 

Case 2:19-0\/- O9659- Ll\/lA- Dl\/lD Document 1- 2 Filed 04/22/19 Page 40 of 68

dane ZQ,ZOM

: lrc\ml’l §/;mllo W/)e present
twith the rcsldcnm icml~ml mtli$,'%
l~llcl<or"\l Stl”r°ct lo Sl:clcll Lnlnslcoo
704(@('): on the cloth coal dorman the
ill'l’)c° ol: ii'dr° ollcoor>rl lmrlclent\_~hlrl"l
\N‘(i<i sold to have happened no irl/ne 5
ll/>H/i rim ct <]collcl’\/ 2()|? .
l_ \A/ns asleep m m\l rnom. \,»\/hlch l
le invaded apom><lmclh=‘l\l hoar/10 to §
twa /c§l \lm”cls aimed m\l toh'r~r's mm
Ddrlrlo the inner oil the allege/levi
lorlclcnt l did mt hean mm helena
helms mode that \/\ml,l lc;l have mder §
fitted that cm\lr)nc mims m cm\l i~\)or= ;_
ct flannery er horm. `

 

 

»Fi;l_lflm’fl ;A,S]jm

 

Mbéz%a@%éa ¢ll flaw acme
U WW . ,/ /

 
 
   

 

\\\\llll,v/
\\ ax\_e~\AD ’

 

l~ / LOU\S\P` \
` """lrll\\\\

 

   

 

Case 2:19-CV-O9659-Ll\/|A-Dl\/lD Document 1-2 Filed 04/22/19 Page 41 of 68

SUPPLEMENTAL BRIEF: CLAIM #5

 

Case 2:19-cV-O9659-Ll\/lA-Dl\/lD D__ocument 1-2 Filed 04/22/19 Page 42 of 68

SUPPLEMENTAL BRIEF FUR CLAIM #5

In Claim #5,_Petiti0ner argues that the State used the per-
jured testimony of Detective Alvin Hotard and Sergeant Brian
O’Cull in order to secure a guilty verdict in Petitioner‘s trial.
During Trial, both Offioers were asked, "did Petitioner ever re-
quest the presence of an attorney prior to questionin”?" Both
Officer‘s answered,"NO," while under oath. The State argues that
this Claim has no merit. But the merit pertaining to this Claim
is dependent on proving that the Officers committed perjury under
oath, and the relevance of the perjury. The relevance of the
Officer's answers are first presented within Claims #l and #8 of
Petitioner's Post~Conviction Memorandums. In Claim #1, Petition-
er argued that the Saint Tammany Parish Sheriff's Department (STPSD)
obtained a recorded statement from Petitioner through the means
of physical and mental coercion, and in violation of Petitioner‘s
right to have Defense Counsel Present during questioning. ln the
State's response to Petitioner's Post-Conviction Application, the
State admits that, ”Petitioner invoked his right to Counsel dur-
ing the initial investigation, and all discussion ceased at that
time. (Ref. Pg.#lz Para.#4 Ln.#5-5 of State's Response) But, the

State insist that, Petitioner did not ask for an attorney, but

 

declared that he would not talk to Officers without Counsel be-
ing present. But, in reviewing the documented report written by
Detective Hotard,it clearly and precisely quotes Petitioner as
stating, "Keefer {Petitioner] refused to answer any questions
relative to having sexual intercourse with the victim, stating
that he [Petitioner] wanted an attorney'l (Ref. Sg.#SA Para.#?
Ln.#3-5) PCR) Therefor, in conjunction with with Claim #l,
falsely testifying that Petitioner never made a request to have
an attorney present during questioning, benefitted the Prosecu-
tion by allowing the preservation of the "assumed" integrity and
credibility commonly associated with members of law enforcement.
During Preliminary Examination Proceedings, Defense Counsel filed
a Motion to Suppress the recorded Statement. As seen in the State's
response, obviously the Hearing Judge was not presented with the
facts of the investigation. Should Detective Hotard and Sergeant

O'Cull have'answered this question truthfully during their trial

@

 

Case 2:19-CV-09659-L|\/|A-D|\/|D D_ocument 1-2 Filed 04/22/19 Page 43 of 68

testimony, the recorded statement obtained by Sergeant O‘Cull, may
have been subject to suppression from trial. Therefore, the act
of perjury committed by Detective Hotard and Sergeant O‘Cull was
relevant in securing the guilty verdict. This document was pre-
sented as evidence within Trial Proceedings. lt was also present
within both, Defense Counsel's and the Prosecution's, discovery.
1"i‘he failure of the Prosecutor to correct the testimony of the
witness, which he knows to be false, denied Petitioner due process
of law, in violation of the Fourteenth Amendment.“(Napue v Illinois,
360 U.S. 265-272 {1959]) " lt is established that a conviction
obtained throught the use of false evidence, known to be such to
a representative of the State, must fall under the Fourteenth
Amendment. (Mooney v Holohan, 294 U.S. 103; Pyle v Kansas, 317
U.S. 213; Curran v Deleware, 259 F. 2d 707; Compare Jones v
Kentuckl, 97 F. 2d. 335,338 with In re Sawyer's Petition, 229 F.
2d805,809 cf. Messiah v United States, 352 U.S. l.) The same
result obtains when the State, although not soliciting false
evidence, allows it to go uncorrected. (Thompson v Dye, 221 F.
2d 763; United States ex rel. Almeida v Baldy, 195 F: 2d 315;
United States ex rel. Montgomery v Ragen, 86 F. Supp.382)

Likewise, Defense Gounsel was in possession of Detective
Hotard's report. Therefore, Allowed Detective Hotard and Sergeant
O\Cull"s perjured testimony to go uncorrected. Subsequently,
hindering Petitioner‘s Defense against the charger In reviewing
the Trial Transcripts, Defense Counsel Olivier Carriere, repeated~
ly asked both Officers, "did Petitioner ever request the presence
-of an attorney prior to questioning?" lt has already been esta-
blished that both Officers answered, "no," to this question.
Therefore, Petitioner’s Claim of Perjury is proven, and by the
Prosecution allowance of this perjury, Petitioner‘s constitution-
al rights were violated.

for the reasons mentioned above, Petitioner humbly request

that this Honorable Court grant relief to his Petition.

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 44 of 68

SUPPLEMENTAL BRIEF: CLAIM #6

 

Case'2:19-cV-09659-Ll\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 45 of 68

SUPPLEMENTAL BRIEF FOR CbAIM #6

ln Glaim #6, Petitioner argues that the conviction was obtained
lfrom evidence that was less than proof beyond a reasonable doubt of
each and every element of the charged crime.

Petitioner provides merit to this claim by presenting the
actions of the alleged victim, C. Ben, on the day in question.
First, C. Ben admitted that she deliberately entered false inform-
ation, regarding her correct age, into an adult social networking
website. Petitioner offers a copy of the "Terms Of Servicell assoc-
iated with the website, "Tagged", which Petitioner and C. Ben init-
ially came into contact with one another. (Ref. Pg.#SF PCR) It is
apparent that C.Ben was fully comprehensive of the fact that she
may have joined the website by entering her correct age, because
the "Terms Of Service" clearly states, "Only members who are
thirteen (13} years of age or older may register. (Ref Pg.#€F
Para.#l Ln.#Z) At the time of the alleged incident, C. Ben was
13 years of age. Therefore, the cite would have allowed her to
register with her correct age entered.

On the morning of the alleged incident, C Ben packed a bag
of clothing, stole cash and a credit card from her mother's purse,
called a cab to pick her up and transfer her over forty (40) miles,
from New Orleans, La. to Slidell, La. C Ben testified that she
was in possession of her cell phone during the entire day of the
alleged incident. C Ben also testified that at some point during
that morning, Petitioner exited the residence, leaving her pre-
sumingly alone in the residence for approximately 25-30 minutes,
while he [Petitioner] spoke to a woman whom had pulled into
Petitioner's driveway. (Ref Pg.#BC Para.#5 Ln.#12-13 PCR) Al-
though Petitioner had left C Ben alone in the residence, C Ben
admitted that she did not make any attempts to exit the residence,
use her phone to call for anyone to extract her from Petitioner‘s
residence, Or to make any noise to signal for help. These actions
t would commonly indicate that C Ben did not feel as if she was in
any type of danger, fear, of trouble.

Furthermore, C Ben told Detective Hotard that "Petitioner

subsequently let her [c Ben] leave the residence anyway. At that

63

 

Case 2:19_-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 46 of 68

time, C Ben followed him[Petitioner} to his car, but walked past
him down the street. Subsequently, Keefer [Petitioner] caught
up with her in his vehicle, and she got in.“ (Ref. Pg.#GE Para.
#2 Ln.#5~7) Petitioner notes that C. Ben did not state that she
ran from Petitioner, but instead, "got in.' This statement alone
proves that C Ben did not consider herself in any danger.

Second, Detective Greg Powell, of the New Orleans Police
Department (NOPD, whom was the first member of law enforcement
to come into contact with C Ben, documented that, “On 01~16-12,
at approximately 12:15 pm, C Ben called her sister and informed
her that she had been kidnapped by three (3) masked men, thrown
into a red car, had a bag put over her head, and driven to an
unknown location. (Ref. Pg.#GA Para.#Z Ln.#lO PCR) C Ben con-
tinued by stating that "after a while, she was able to escape
from her captures."Upon searching C Ben’s phone, her family
discovered that C Ben had not been kidnapped, But instead had
called a taxi service that morning. Minutes later, Detective
Powell informed C Ben that he conducted an interview with the
cab driver whom had picked her up. At that point, C Ben admitted
'"that she had used a taxi service to transport to a man's house,

but they did not do anything." (ref Pg.#GA Para.#d LN.#2-3 PCR)

 

lt should be noted that C Ben offered this statement despite the
fact that Detective Powell had just advised her that he spoke to`
driver, and the fact that C Ben had Petitioner's full name, home
address,.and photos of Petitioner in her cell phone. These facts
would also suggest that C Ben was trying to protect Petitioner's
identity for some apparent reason. After Detective Powell continued
to question C Ben for several more minutes, C Ben then Stated,
"that she did have sex with the man, who she would not or did not
want to identify. (Ref. Pg.#GA Para. #4 Ln.#5 PCR) lt should also
be noted that C Ben did not make any allegations of being threat-
ened, harmedd or raped throughout the entire interview with
Detective Powell.

Also, C Ben‘s trial testimony also offers merit to Petitioner's
claim. During trial, C Ben testified to the fact that Petitioner

never threatened her or forced her to do anything. C Ben also

@

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 47 of 68

testified that at some point during that morning, she asked Pet-
itioner to use his restroom, which she did.= But, C Ben still
did not try to call anyone to have her removed from Petitioner's
residence, even when she was in the bathroom alone with her
phone.

The State intends to support the guilty verdict by citing,
state v Hampton, 97~2096 (La. App. l Cir 6/29/98 2d 417, 418;‘
which states fthe testimony of the victim alone is sufficient }___l
to prove the elements of the offense." This case may apply in
most circumstances. But in C Ben‘s case, when the credibility
of an alleged victim is severely tainted, the court must use
it's discretion justly. The State used a recorded statement made
rby Petitioner as sufficient evidence to support a guilty verdict.
Petitioner intends to defend against the use of that statement,
within Ciaim #-i, claim #2, Ana claim #5

ln reviewing the facts and details of the evidence presented
herein, it is clear that the State possessed less than sufficient
proof of each and every element of the charged crime to support
a guilty verdict. Therefore, Petitioner humbly request that this

Honorable Court grant him relief to his Petition.

 

Case 2:19-CV-09659-L|\/|A-D|\/|D roument 1-2 Filed 04/22/19 Page 48 of 68

SUPPLEMENTAL BRIEF: CLAIM #8

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 49 of 68

SUPPLEMENTAL ARGUM.ENT FOR CLAIM #B
Petitioner presents a Claim of "Actual Innocence". Petition-
er intends to offer merit to this claim by highlighting several
statements and facts of the presented case, that was offered by
the alleged victim {C. Ben], Detective Alvin Hotard and Sergeant
Brian O‘Cull of the Saint Tammany Parish Sheriff's Office, Edna
Ben lalleged victim's mother], Detective.Greg Powell of the New
Orleans Police Department (NOPD), and witnesses, Gwen Walker and

Trevon Eaglin {Petitioner's son].

First, Petitioner submits the initial report taken at the-
start of the cases investigation, which was taken_by Detective
Greg Powell of the NOPD. Detective Powell responded to a call
regarding a missing/runaway juvenile, which documentation by the
New Orleans Police Department indicates occurred at approximately
9:09 am, on Monday,January 16, 2012. {Ref. Pg. #BA Para #2 Ln #l m
#8 PCR) Within this reportr C. Ben adimently refuses to give Det
ective Powell the Petitioner‘s name or address, despite having
Petitioner's name, telephone number, physical address, and picture

located within her cell phone. (Ref. Pg;SB Para #4 Ln #l ~ BG'PCR)

During trial proceedings_ the alleged victim [C. Ben} testi-
-fied to several key facts that asserts merit to Petitioner‘s
calim of " Actual Innocence“:
* C. Ben. testified that she falsely represented
herself to be a nineteen (19) year old female on
a social hetworking website, without her mother's
consent
* C. Ben testified that she intentionally turned
her cell phone off to avoid her family's call.
* C. Ben testified that she stole twenty (20) dollars
cash and a credit card from her mother's purse.
* C. Ben testified that she willingly called a
taxi-service to transport her over forty {40) miles
to Petitioner's residence, and when the taxi driver
would not accept the stolen credit card without an

identification, C. Ben called Petitioner and ask him

@

/"\

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 50 of 68

to pay the fare.
* C. Ben testified that, while she was in Petitioner's
residence, Petitioner exited the residence to speak
with a neighbor for over thirty (30} minutes, leaving
her alone inside the residence.
* C. Ben testified that she was in possession of her
cell phone the entire time she was in the residence
alone, but did not make any attempt to call her family,
nor any form of law enforcement to extract her from
Petitioner's residence.
ln fact, during trial;proceedingsy C. Ben testified that Petit»
ioner never threatened her or forced her to do anythingu Further"
more,,once C; Ben. made contact with law enforcement, she initially
reported that she haddheen kidnapped by three (3) masked men, thrown
into a red van_ and driven to Slidell, Louisiana. C. Ben then stat~'
ed that she had, in fact, called a taxi service to transport her

to a man's house, but "they did_not do anything" (Ref. Pg. 83 Para.

 

#$ ln. #3 PCR) After several minutes of questioning by Detective
Powell, C. Ben then stated that she had sex with the man, but

"did notrr would not identify the man", again, despite having

 

all of the Petitioner's contact information and picture located
eithin her phone. At no time, during this moment of questioning,
did C. Ben ever state, suggest, nor indicate that a rape had occur~

red.

Secondr Petitioner intends to present merit to this claim by
presenting statements made to several different agencies of law
enforcement by the alleged victim‘s mother, Edna Ben. in her
initial report to the NOPD; Edna Ben stated that she heard the
front door of her residence open and close at approximately 7:50
am.on the morning of the alleged incident. But, the NOPD documents
that Edna Ben did not report her thirteen (13) year old daughter
missing until 9;09 am, suggesting that Edna Ben allowed her thirt-
een (13} year old daughter to go missing for an entire hour in the
city of New Orleans. In addition, Detective Powell of the NOPD,
documents that NOPD dispatch notified him of the location of the
reported missing/ runaway at approximately 12:15 pm on the same

date, Edna Ben stated that she received a call from C. Ben at

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 51 of 68

approximately Z;OUpm, same date. Not only does the time frame present
an inaccurate line, but reviewing the documentation provided by Detect
ive Powelll it clearly states that C. Ben never contacted her mother.

Instead, she contacted her sibling.

Furthermore, the alleged victim‘s mother, Edna Ben, offered the
'Saint Tammany Parish Sheriff's Department a statement, saying that
she was aware of the Petitioner prior to the day in question, and
advised "that she thought Keefer [Petitioner] was a nineteen (19}
year old black male, and that she had seen his photo on a computer
website called, Tagged." Therefore, it is evident that Edna Ben
permitted her thirteen (13) year old daughter to misrepresent her-
self on an adult website and communicate with older men whom per»
ceived her to be nineteen (19) years of age. Since Edna Ben admitted
lthat she had seen the the Petitioner's picture on the computer, it
is apparent that she was aware that her daughter was misrepresenting
her age, and that the Petitioner was of adult age, because the ages

of the website's users are clearly displayed on the page.

Each of these elements surrounding this case provides merit
to the Petitioner's claim of "Actual Innocence“. The State claims
that, although the alleged victim [C. Ben] initially gave gave sev~
eral inconsistent statements to multiple law enforcement agencies,
that she consistently indicated that Petitioner physically forced
her to engage in several intercourse. But, the facts of the case
clearr and proves otherwise. C. Ben contacted the taxi service,
C. Ben stole cash and credit card from her mother's ourse. C. Ben
had her phone within her possession the entire day of the alleged
incident, but deliberately turned it off. C. Ben was left alone
in the Petitioner's residence for a significant amount of time,
but chose not to call anyone to extract from the residence, after
where she would later claim to have been raped. C. Ben had packed
herself a bag of clothing_ stolen money_ and she testified during
trial, intended to leave home to escape a mother that she described

as “mean“.

Even when her planned attempt to “leave home" failed, and she

was confronted by law enforcement, C. Ben still chose to develops

A'Fa`

 

Case 2:1$_9_-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 52 of 68

an elaborate tale of being kidnapped by three (3} masked men; thrown
into a red van_ and driven to Slidell, louisiana. h few minutes
laterr once it was discovered that she was not telling the truth_

Cn Ben told detective Powell $that she had used a taxi service to
transport be a man s house in Slidell_ Louisiana at 1326 Hickory
street, but that they did not do anything." Ref. Pg. #BB Para.#4

Ln. #3 PCR} After more questioning by Detective Powell: C Ben
then stated that "she had sex with a man, who she did not or would

not iaehtify. "Ref. Pg. tea Para. #4 Ln.#a~#§)

As Detective Alvin Hotard of the Saint Tammany Parish Sheriff s
Department documents, Petitioner consistently stated that “at no
time did he and C. Ben ever engage in any type of inappropriate or
sexual activity IRef` Pg.#Bg Para. #4 Ln.#l4),or Keefer [Petitioner}
refused to answer anyquestions relative to having sexual intercourse
with the victim.....(Bef. #BE Para. #7 Ln. #3-#4), which is consist-
ent with the initial statements made to Detective Powell by C. Ben.
The allegation of rape did not present itself until C, Ben was
question by detectives from the Saint Tammany Parish Sheriff`s
Office without the presence of her parent or legal guardian, Detv
ective Hotard of the Saint Tammany Parish Sheriff‘s Department
even acknowledges that they perform questioning of C\ Ben with the
presence of her`guardian by documenting, " at the conclusion of
lthe interview with C. Ben, the detectives relocated to the second
floor waiting room where Edna Ben was located. Upon their arrival
to the waiting room¢ the detectives introduced themselves to Edna
Ben, and explained their presence to her. At that time, the det
ective conducted an interview with Edna Ben (Ref. Pg. #BD Para.

#4 Ln§#l»#a)

Each of the presented facts that_ not only was there not
enough sufficient evidence to prove the elements of the charged
crime: but that Petitioner is actually innocent of the charged

crime entirely. Therefore, relief should be granted pursuant to

Petitioner‘s claim,

 

CaSe 2:l9-CV-09658MA-DMD Docum_ent 1-2 Filed 04/22/19 Page 53 of 68

watn;rn»‘c`).xu§:. im.v¢r.pr;.,-s lhi.<;cs

 

murders-a cnulrnd':ulory hearing hold in these
procucc|ings'bctwcu:n `lhc Sl:llc c)i' I.u\¢isiun%j‘§ 'r¢:pi'usunlcd by l|\\.- U|`i‘lu\: o[' the Dislrict )\'\\omcy

[nr lhc 22""‘lullici::l- lj{.\:"ll‘icl Cuurl, l'}lrisll _\>(` Sl. 'l`a\lmnm\y. uln| ch|'cr l.¢ if:lg|\u,

!{cspc..~:l'u||y Sul)lniucd.

/<'-»@ fe

ch|`cr t Ehglin 154\)6`)02
|)ix:»lr(',`orrcc\io¢\al |nsli\uu.'
7 l’.(), llox 735 .' U-|-i)l-G
' Jucksun, l..'\ ?UMK~|J‘?KH

o

 

 

 

t CaS€ 2219¢CV-09659-L|\/|A-D|\/|D DOCUm€n'[ 1-2 Filed 04/22/19 Page 54 Of 68

STATE OF LOUISIANA NUMBER: 519994

 

 

DIVISION “G” _
VERSUS _
22“‘” JUDICIAL DISTRICT coURT
KEEFER LAMAR EAGLIN st TAMMANY PARISH
. ‘ n _ /j
wl /QO, 0?@//? @cho @
DEPUTY cLERK -
» onDE`R AND REASONS

This matter comics before the court pursuant to an Application for P'ost
Convlction Rellcf (thc “Applicatlon”) filed by Kcefer Lamar Eaglln, (“Eaglln”
“Dcfendant” or “Petitioncr”), pro sc. After revicw, thc court finds that Petitioner
has fa§lcd to meet his burden of establishing he ls entitled to relief Thereforc,

` pursuant to La C. Cr. P. Al't 929, Petit_ioncr’$ Applicatlon is dismissed
FACTS

Solnetlme in late 2011 or early l2012, Petitioner “met” the vlctim, C. B. on a
Socjal media si£e, “Tagged.” C.B. represented herself on the Site as being nineteen
when in fact She was only thirteen Thll'ty-two year oicl Eaglin also misrepresented
his agc, claiming to be cheral years younger than he was. Thcy communicated
Sevcral times, exchanged photos and finally made arrangements to meet at
Defenclant’s home on Martin Luthel‘ Klng Day, J'anuary 16, 2012 When C. B.
would be out of school and Eagl§n’$ wife at worl<.

Tllat morning the victim took $20 cash and a credit ci.u‘cl from her mothcr’s
purse and called a cab to take her from her home in Algiers to Petitioner’s home in
Slldell. The cab fare was more than $BO and the driver would not accept C. B.` S

l

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 55 of 68

¢

mother’s credit card. C.B. then called Eaglin from the cab outside ofhis house,
and he paid the cab fare. They then entered Eaglin’s bedroom and bad intercourse
Thereafter, Petitioner drove C.B. to New Orleans East where he stopped at a gas
_station. C.B. exited the vehicle and went to a neighboring business.

Eaglin admitted ali of these facts to law enforcementl During the course of
the investigation, the victim changed her version of what happened several times.
What is in dispute is whether or not the intercourse was consensual as Petitioner
aileges, or “forced” as that term is defined under the statute, R.`S. 14:42.1, as the
victim claimed

Once victim’s mother realized she had left the house, she searched the
neighborhood and eventually reported her daughter as “missing” to the New
Orleans police. lLater that day, C.B. called a family member from a hotel in New
Orleans East claiming that she had been kidnaped. New Orleans Police picked her
up from that location and brought her home for further questioning Eventually,
C.B. ’s phone was searched and she admitted to taking the taxi to Defendant’s
home where she had sexual intercourse with “Keefer.”

At the suggestion ofthe officers, C.B.’s mother then tool< her to Children’s
Hospital where she was examined and a standard sexual assault evidence
collection performed The examination was consistent with the victim’s recently
having had intercourse Since the sexual relations occurred in Slidell, the
investigation was turned over to the St. Tammany Parish Sheriff's Department.

Pursuant to warrant, Defendant was arrested several hours later and taken to

police headquarters for questioningl During the tirst interrogation, Det`endant gave

 

l Case 2:19_-cV-09659-L|\/|A-D|\/|D D_ocument 1-2 Filed 04/22/19 Page 56 of 68

the officers some information and then invoked his right to counsell Further
interrogation was then stopped Later, officers obtained a search warrant for
Defendant’s home and his person in order to obtain evidence forfurther
examination by the crime lab and coroner’s office None of C.B. ’s DNA was
found at Defendant’s residence, However, DNA consistent with Eaglin’s was
found on the sexual assauit evidence taken from C.B. at Children’s.

The “sea'rch”' of E:`aglin’s person was conducted by a coroner’s officer who
was accompanied by S'ergeant lBryan Ocull, the supervisor of the arresting officer.
During that search, Eaglin asked to speak to the arresting officer about the events
leading up to his arrest. Ocull advised Eaglin of his Miranda' rights after which he
agreed to being questionedl During that interview, Defendant admitted to having
intercourse with the victim but claimed that it was consensual. The reading of the
Miranda warnings and the interview was video taped and played for thejury at
trial.

Eaglin was charged with Forcible Rape, a violation of R.S. 14:42.1. He was
tried and found guilty. He was later adjudicated a second felony offendeil2 and
sentenced to serve eighty years at hard tabor without benefit of probation, parole,
or suspension of sentencel His conviction, ad}udication and sentence were
affirmed by the First Circuit Court oprpeal and writs denied by the Supreme

Court.

 

'. Miranda v. Arizona, 384 U.S. 436 (1966}.

2. The State’s Habitual Offender Bill of Information sought adjudication as a third
offender. However, an out of Parish predicate was quashed for lack of confirming fingerprint
evidence

 

l Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 57 of 68

Clnims One a-ntl "l"wol

Defendant lists eight claims His first and second claims allege that the
recorded statement he gave to police was obtained in violation of his constitutional
rights He argues that he had previously invoked his right to counsel but was later
coerced by threats to himself and his family. He offers no evidence of any form of
coercion. lt is true that Eaglin invoked his right to counsel during the initial
interrogation When that occurred, all further questioning ceased

However, several days later, Eaglin asked to speak with the police about

what occurred that morning Prior to asking any further questions, Sergeant Ocull

 

read Eagiin his Miranda rights, asked if he.understood those rights and if he
wished to waive them, which he did These facts are evident from Eaglin’s two
signatures on the Waiver of Rights form and in the video taped interview.

Once an individuai in custody expresses a desire to deal with police only

' through counsel, all questioning must cease immediately and he is not
subject to further interrogation until an attorney is present, unless the
suspect initiates further communication, exchanges, or conversation with
the police and validly waives his earlier request for counsel. State v. Koon,
96-1208\ pp. 6~9 (La.5/20/9?i. 704 So.2d 756. 762-763` cert denied Koc)n
v. Lotii'sidnrr. 522 U.S. 1001. 113 S.Ct. 570 139 L.Ed 2d 4_10 (1997i (citing
Edwards v. /lrr.'zon.a. 451 U.S. 471 484-485. 101 S.Ct. 1880. 1885. 68
L.'Ed.2d 378 (lQBli; ,Mironci'a v. Arizc)nd_ 384 U.S. 436` 449»445. 86 S.Ct.
1602, 1612. 16 L.Ed.Zd 694{1966);$¢@£@11. /lbctdici 612 So.2d li 4-5
lLa.1993 l, cert. denied Lonisz`andv. Al)crc/ie, 510 U.S. 8l6. il4 S.Ct. 66,
126 L.Ed.2d 35 (1993i; State v. Lee. 524 So.2d 1176\ 1183(La.1987i).
When a defendant exercises his privilege against self-incrimination, the
validity of any subsequent waiver depends upon whether the police have
“scrupulousiy honored” his right to cut off questioning State v. Koon, supra
(citing']l/i'i'chz`,qan v. Moslev. 423 U.S. 96` 96 S.Ct. 321. 46 L.Ed.2d 313
§ 19751). However, police are not obliged to ignore spontaneous and
unsolicited statements by someone in custody, as long as those statements
do not result from police-initiated custodial interrogation or questioning
“reasonably likely to elicit an incriminating response.`1 Id. (Citing Stan v.
Ros's. 95-1'798 (La.B/B/%i. 669 So.2d 384. 386 {per curiam)). Nor does a
previous assertion of the right to counsel bar admission of such statementsl

 

 

 

Case 2:19-cV-09659-L|\/|A-D|\/|D D__ocument 1-2 Filed 04/22/19 Page 58 of 68

[d. thn an accused invokes his Mimnda right to counsel, the admissibility
cfa subsequent confession is determined by a two~step inquiry: (1) did the
accused initiate further conversation or communication; and (2) was the
purported waiver of counsel knowing and intelligent under the totality of
the circumstancesl ]d.; State v. Al)crdie, supra at pp. :"i‘-6. State v. Tilley,
1999-0569(1.21‘7/6/00),767 So. 2d 6, 11. ' "

Eagiin’s appointed counsel filed a Motion to Suppress the Confession. That
Motion was heard prior to trial and denied based on Sergeant Ocull’s testimony
and the evidence offered The court found that Eaglin initiated the later
conversation and that the statement was taken only after Defendant waived his
rights voluntariiy, knowingly and intelligently. These claims therefore, are denied
Claim Three

Petitioner alieges that his pre~triai bond was excessive, thereby preventing
him from preparing his defense or securing counsel of his choice A defendant
does not have a right to be released on bond in order to better investigate his case.

A similar issue was addressed in State v. Nance, 315 So. 2d 695, 698 (La.
1975). Nance, a North Dakota resident, was charged with armed robbery which
carried the potential of a ninety-nine year sentence He was apprehended shortly
after the offense, wearing clothing matching that worn by the robber, with money

taken in the robbel‘y.

Nance’s bail had been reduced significantly but counsel urged that it was

 

still too high. Citing C.Cr.P A:_t. 317 the reviewing court round no abuse of
discretion on the part of the trial judge in denying the further reduction based on
the seriousness of the offense and the weight of the evidence.

Eaglin’s initial bond was set by the Commissioner at $100,000 and

increased to $500,000 in August, 2013. The subject record is not clear why the

_5

 

CaS€.2219-CV-09659-LMA-DMD DOCUm€n't 1-2 Filed 04/22/19 Page 59 Of 68

increase was requested However, the record of the predicate listed on the Habitual
Offender Bill of Information arising out of this Parish (docl<et # 44343 8)
evidences that Defendant’s probation on that case was revoked and on February
16, 2012, Defendant was ordered to serve the sentence originally imposed 3.
Therefore, regardless of the amount of the bond on the subject offense, Eaglin
could not have bonded out until he finished serving that sentencel His inability to
prepare his defense during that time frame, if that was in fact the case, had nothing
to do with the amount of the bond in the subject case.

Petitioner mentions that he was not transported for a hearing on an
Application for Reduction of Bond filed on his behalf The subject record
demonstrates that during his incarceration on his revoked probation, Eaglin was
housed in a Department of Corrections facility outside of the Parish. Transportation
at that time would have been costly and futile.

Petitioner states that he “completed his term of imprisonment on August 24,
2013" and was transferred back to St Tammany Parish jail. Once he had served his
sentence on that prior offense, he might have been able to post bond and be
released However, prior to his return to Parishjail, the court ordered Eaglin’s
bond increased“. 1f convicted, defendant faced a possible adjudication as a habitual

offender with a sentence over and above the maximum of forty years provided for

3. Defendant had been charged with Theft of Identity, R.S. 14:67‘.16 (Count One) and
Thef`t of between $300 and $500, R.S. 14:67 (Count Two) occurring during October, 2007. He
was sentenced to five years suspended on Count One, and two years suspended on Count Two,
with probation of five years on botli Counts. 'i`he probation and fees were ordered to be served
concurrently but the fines to run consecutiveiy. -

“. The record does not contain a l`viotioii to increase the bond All that exists in the record
demonstrative of that action'is a “Jail Slip“ noting the new bond amount.

6

 

Case 2:19-CV-09659-L|\/|A-D|\/|D roument 1-2 Filed 04/22/19 Page 60 of 68

the charged offense.

Forcible Rape5 was a crime of violence under _R_.S. 14:2 tBI as well as a sex
offense under R.S. 15:535 et seg. C.Cr.P Ait. 334 sets forth the factors to be
considered in determining the amount of bail which include the seriousness of the
offense, the weight of the evidence against the defendant, and the nature and
seriousness of the danger to any other person or the community that would be
posed by the defendant’s release.(‘ Given these factors and the ease with which
- Defendant perpetrated the charged offense, a substantial bond wasjustified.

Petitioner also alleges that the “excessive bond” prevented him from
obtaining “suitable representation of choice.” Once again, this argument fails He
could have retained counsel regardless of whether or not he could bond out. Many
incarcerated individuals have counsel of their own choosing That could have been
accomplished with a phone call.

Eaglin did not post bond. lf his argument is based on the financial burden of
posting bond alone, the fact that he did not use that money for bond premium
would leave those funds for payment of counsel.

Lastly, Petitioner makes a statement that the average baii amount for the past

10 years for “this particular charge” was 340,0{)0?. l-le offers no authority for that

 

5 R.S. l4:42.l Forcible Rape has since been replaced by R.S. 14:42,1 Second Degree
Rape.

" C.Cr.P Art. 330 prohibits the setting of bond prior to trial for persons charged with
crimes ofviolence. -

 

7. The court is unaware ofany source or process by which Defendant could have obtained
this information, if in fact he attempted to do so. Given Defendant’s meticulous efforts to provide
evidence by way of Exhibits to this Application, the lack of any reference here suggests that no
such investigation was don`e. a

 

tr ) ML fingerth me er r”" 'r““ " d l l t

glo§se g¢gs'-`cvf;p§a§agraa;pntp roo@ameirriasz derred sarah/19 Page 61 or as
on t'n?/\CBE,F/{»\`vt, ¢+.S§"_*l'¢-nc'.¢’ c')i¢'l.m.$ f “l”{f\°'f'”’i"~( OW¢A""B“ M¢TMOVLL
l"E.CO(V`_ Q/r QFpQ/H_;r;{'e_ P`¢,\},\Lv‘ '{

statement and the seriousness of forcible rape of a thirteen year old would suggest

that the statement is not true. This claim is denied

Cmim Four C State v timoan soo ser eat \S"O‘r( cia ,. dan sys Ci‘r:,t‘rto)
Petitioner’s fourth claim is one of ineffectiveness of counsel, The Supreme

Court in Strickiand v. Washington 466 U.S. 668, 104 S Ct. 2052, 80 L Ed. 2d 674

(1984) set forth the standard for analysis of an ineffectiveness of counsel claim as

follows:

A convicted defendant's claim that counsel‘s assistance was so defective as to
require reversal of a conviction or death sentence has two components First,
the defendant must show that counsel‘s performance was deficient. This
requires showing that counsel made errors so serious that counsel was not
functioning as the “counsel” guaranteed the defendant by the Sixth
Amendment. Second, the defendant must show that the deficient
performance prejudiced the defensel This requires showing that counsel's
errors were so serious as to deprive the defendant of a fair trial, a trial whose
result is reliable. Unless a defendant makes both showings, it cannot be said
that the conviction or death sentence resulted from a breakdown in the
adversary process that renders the result unreliable...

.ludicial scrutiny of counsel's performance must be highly deferential. it is all
too tempting for a defendant to second-guess counsel‘s assistance after
conviction or adverse sentence, and it is all too easy for a court, examining
counsel‘s defense after it has proved unsuccessful, to conclude that a
particuiar act or omission of counsel was unreasonablel Cf. Engle v. lsaac,
456 U.S.‘107, 133-134,102 S.Ct. 1558, 157`4_“_1575,71L.Ed.2d 733 (1982).
A fair assessment of attorney performance requires that every effort be made
to eliminate the distorting effects of hindsight, to reconstruct the
circumstances of counsel's chaiicnged conduct, and to evaluate the conduct
from counsel's perspective at the time. Because of the difficulties inherent in
making the evaluation, a court must indulge a strong presumption that
counsel's conduct falls within the wide range of reasonable professional
assistance; that is, the defendant must overcome the presumption that, under
the circumstances, the challenged action “might be considered sound trial
strategy.” See Mlchel v. Louisiana, supra, 350 U.S., at 101, 76 S.Ct., at l64.
There are countless ways to provide effective assistance in any given case.
Even the best criminal defense attorneys would not defend a particular client
in the same way. See Goodoaster. The Trial for Life: Effective Assistance of
Counsel in Death Penaltv Cases. 58 N.Y.U.L.Rev. 299, 343 (1983)...

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 62 of 68

An error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect

on the judgment Cf. United States v. lvlorrison, 449 U.S. 361, 364-365, 101

S.Ct. 665, 667~668, 66 L.Ed.Zd 564 (1981). The purpose of the Sixth

Amendment guarantee of counsel is to ensure that a defendant has the

assistance necessary to justify reliance on the outcome of the proceedingl

Accordingly, any deficiencies in counsel‘s performance must be prejudicial

to the defense in order to constitute ineffective assistance under the

Constitution.

fn so far as Petitioner’s claim that his attorney should have investigated the
details ofNew Orleans Police Officer' Greg Powell’s initial report, all of those
details were brought out at trial either through other officers or other witnessesl

Defendant places great significance on the circumstances surrounding the
Preliminary Examination. The purpose of a Preliminary Examination is only to
determine whether probabie cause exists to believe that defendant has committed a
crime. State v. Maxyyell, 97-1927 (La. App. 4 Cir. 9/15/97), 699 So. 2d 512, 514,
Louisiana Constitution Art. 1 5 14135. lt is, by definition, only a preliminary
matter and not a substitute for a trial. The standard of proof is less than at trial and
even if no probable cause is found, the result would not be dismissal`of the charges,
but rather only release of the bond obligation.

Petitioner faults counsel for not having “any preparation in place to
adequately and sufficiently represent Petitioner during the Preliminary
Examination.” He claims “no witnesses were summoned on Petitioner’s behalf`.”
In the case at bar, days after his arrest, Eaglin admitted to having sex with the
thirteen year old victim. Even assuming the sex was consensual, criminal

culpability attached to those facts. That is, Eaglin admitted to there being probable

cause for his arrest, if only for a different charge. Since C.Cr.P. Art. 294 et seq

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 63 of 68

provides that the)tcstimony talccn at a Preliminary Examination is admissible at
trial, counsel certainly would have advised him not to testify.

Eaglin had told the police that his thirteen year old son, Trevon was in his
room at the time of the events giving rise to the charges and heard nothing. The
police spoke with Trevon and noted that interview on one of their reportsh That
report was provided to Eaglin’s attorney by the State. Trevon did not testify at
trial.

Once again, Petitioner admitted all of the following to poiice: he had made
previous arrangements for a girl to come to his hoine; at the time of the arranged
meeting, his wife was at worl<; the girl represented herself to be nineteen, or
thirteen years his junior; in establishing the communication, he had represented that
he was only five years older than the victim had claimed; when the girl arrived, she
was clearly much younger than what she had represented; and, despite ali of those
morally questionable factors, and the victim’s apparent age, he had adulterous
sexual intercourse with the victim in his bed.

Petitioner suggests that counsel should have called his son who would have
testified that he was home the entire time and heard nothing “Courts must judge
the reasonableness of counsel’s conduct on the facts of the particular case, viewed
as of the time of counsei’s conduct, and scrutiny of counsel’s performance must be
highly deferential.” Rose v. Flores-Ortega, 528 U.S. 470, 120 S.-Ct. 1029, 1034~35,
145 l_,. Ed. 2d 985 (20{)0). For many reasons, counsel’s choice not to call Trevon at
trial was not unreasonablel

At this stage in these proceedings, Petitioner cannot simply rely on

10

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 64 of 68

7 unsupported statementsl it is his burden to establish his claims and that burden is
great To his credit, Petitioner has prepared a very lengthy, comprehensive and
meticulously referenced brief in support of his Application. Most notably,
however, despite all of the other exhibits attached in the form of investigation
reports, minute entries, medical records, dictionary definitions, news articles and
lists, his claimed “proof’ in the form of the affidavit from his son is not attached to
the Application, nor is it referenced by Exhibit, as were all of Eaglin’s other items
of “evidence."

in terms of the prejudice prong, defendant must show there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different A reasonable probability is a probability
sufficient to undermine confidence in the outcome. 466 U.S. at 694, 104 S. Ct.
2068. “The mere possibility cfa different outcome is not sufficient to prevail on
the prejudice prong.” Ransorn V. Johnson 126 F. 3d 716, 721 (5“' Cir 1997) §§

denied 522 U.S.944,118 S. Ct. 361, 139 L. Ed. 281 (199’7).

 

Petitioner argues that traffic cameras would have verified that he was “not
anywhere near the convenience store, nor the intersection of which it is locatec .”
He has not offered any evidence of that assertion Again, Eaglin admitted that he
drove the victim to a convenience store in New Orleans East. ln this Application he
has not identified a specific location. Even if he did, and cameras do not show him
to be at there, that negative result would not establish that he was not there, or at
another convenience store in the area and perhaps one that did not have

surveillance cameras. “A defendant who asserts a claim of ineffective counsel

ll

 

Case 2:19_-cV-09659-L|\/|A-D|\/|D l|I)_ocument 1-2 Filed 04/22/19 Page 65 of 68

based on a failure to investigate must allege with specificity what the investigation
would have revealed and how it would have altered the outcome of a trial. General

statements and conclusory charges will not suffice.” State v. Casteneda, 94~1118

 

(La. App. 1"‘l Cir. 6/23/95), 658 So 2d 297, 306. Proving a negative is close to
impossible and here, Eaglin has not succeededl

Eaglin also asserts without support that the various attorneys assigned to
represent him from the Public Defender’s Office failed to “communicate with their
successor.” lf this is in fact true, it fails to recognize that all of the discovery
pertaining to the case including the Police reports, video tape of Eaglin’s interview
with Detective Oculi, Childrens Advocacy Center tape, DNA evidence, as well as
counsels’ notes would have remained in file for new counsel to review.

This claim lacks merit and is denied. - ,,

rca \/ maintain close as, as:r C;aae;§

Cnim Five (N&PM w $p.[.tmrg g.gg aim ear (` rr_-F

Petitioner claims that the State used perjured testimony ofDetectives Ocull
and Hotard in order to_ obtain a convictionl He argues that both detectives answered
“No” when asked whether Petitioner ever asked for an attorney. This issue as to
Detective Ocull was previously addressed in Claims One and Two. As to Detective
Hotard’s testimony, Petitioner invoiced his right to counsel during the initial
investigation and all discussions ceased at that time. Petitioner did not “aslc” for an
attorney but declared that he would not talk to the officer without counsel being
present. Therefore, Hotard’s testimony and'Petitioner’s reference to it can be
reconciled without there being any basis for this claim.

This claim has no merit and i__s denied.

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 66 of 68

-Llflaini Slx

Petitioner’s sixth claim alleges insufficient evidence. "l` his claim was raised
by appellate counsel. The First Circuit noted as follows:

The constitutional standard for testing the sufficiency of the evidence, as

adopted by the legislature in enacting LSA-C.Cr.P. art. 821, requires that a

conviction be based on proof sufficient for any rational trier of fact, viewing

the evidence in the light most-favorable to the prosecution, to find the

essential elements of the crime beyond a reasonabie doubt. lacl<son v.

Virginia, 443 U.S. 307, 319, 99 S. Ct. 2731, 2789, 61L.Ed.2d560(1979)
Because the claim was previously raised, it would be precluded under C.Cr.P. Art.
M¢_i._ Petitioner argues that it should be considered here “on the interest of
justice.” ln support of that assertion Eaglin.“quotes” what he maintains is the
statutory definition of Forcible Rape as follows: “Done by force, (of a man) force
(another perso'n) to have sexual intercourse with him against their will. (CT l R.S.
14:42.1)" He further “quotes” “A section within the criminal terminoiogy
pertaining the crime of “forcibie rape” states, “...the act of resisting would not
prevent the rape”“ (pg. illGDx Oxford`Univcrsity Press).

Justice requires ethical compliance with the law. Petitioner’s proffered
language does not exist in the forcibie rape statute. ln fact, it does not appear in the
‘Oxford Dictionary as Petitioner claimsl Petitioner takes the liberty of completely
misquoting Jacltson v Virginia supra in his Seventh claim as follows: “In reviewing
the sufficiency of evidence presented by Petitioner, the Court must,decide

whether viewing the evidence in the tight most favorable to Petitioner, any

rational trier of fact would have found that Petitioner proved the essential

 

B(Petitioner’s Exhibit to the Application)

13

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-2 Filed 04/22/19 Page 67 of 68

clements o'l` lnnocents (sic) beyond a reasonable doubt"(emphasis added to show
misstatements of the law).

“The testimony of the victim alone is sufficient to prove the elements of the
offense." State v. Hampton, 97~2096 (La. App. 1 Cir. 6/29/98), 716 So. 2d 417,
418. A review of the trial transcript and the evidence introduced demonstrates that
all of the discrepancies noted by Petitioner were brought out at trial and again by
appellate counsel. Petitioner (in Claim Seven) correctiy notes that “A trier of fact’s
determination as to the credibility of a witness is a question of fact entitled to great
weight, and it’s determination will not be disturbed unless it is contrary to the
evidence.” ’ The First Circuit noted on page 12 of its opinion

ln finding defendant guilty of forcible rape, it is obvious that the jury

believed the testimony and pretrial statements of the victim and rejected the

defense’s claim of consensual sexual intercourse While,-as defendant notes,
the victim initially gave inconsistent statements about being l<idnapped, as
opposed to taking a taxicab to defendant’s residence, she consistently
indicated that defendant physically forced her to engage in sexual
intercourse
Petitioner would have this court reject the jury’s verdict, and the appellate court’s
affirmation of that verdict, “on the interest of justice.” lustice would not be served
in doing so based on this Application.

Petitioner again argues that he had filed a “Notice of Fippearance" seeking to
enroll as co-counsel. That request was denied by the trial court. Petitioner offers
no support of why that relief should have been granted or how a grant would have

aided his defense beyond that which was provided by appointed counsel.

This claim has no merit and is denied.

9 Petitioner attributes this “quote” to State v. Vesseli 450 So.2d 938 (La 1984). The
language is not exact but the principai is correctl .

14

 

AND DEFENDANT’S CUSTODIAN
Warden, `

Elayn Hunt Correctionai Center

PO Bo>t 174

St. Ga_briel, La ?0776

n CaS€ 2219-CV-09659-L|\/|A-D|\/| D

16

Document 1-2 Filed 04/22/19 Page 68 of 68

 

